F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         DEC 11 2002
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 MICHAEL THEODORE MEYER,

          Petitioner - Appellant,

 v.                                                    No. 02-8049
                                                   D.C. No. 02-CV-46-D
 EUNICE DRELL; LASHLEY DRELL;                         (D. Wyoming)
 WYOMING DEPARTMENT OF
 FAMILY SERVICES; and
 WYOMING ATTORNEY GENERAL,

          Respondents - Appellees.


                             ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner Michael Theodore Meyer appeals the district court’s dismissal of

his “Petition for a Writ of Certiorari.” As Petitioner is proceeding pro se, we

construe his claims liberally. See Drake v. City of Fort Collins, 927 F.2d 1156,

1159 (10th Cir. 1991). Since a petition for writ of certiorari is improper in the

court of appeals, Petitioner’s arguments clearly indicate that he is requesting

habeas corpus relief.

      This is the second action filed by Petitioner concerning the adoption of his

natural daughter, K.D., that has reached this court on appeal. In his previous

case, we held that the district court lacked jurisdiction to consider the matter. We

noted that

      Petitioner alleges that the state-court decisions regarding the custody
      of K.D., supervised visitation, and petitioner’s parental status, violate
      his constitutional rights. The same principles of comity that prevent
      us from entertaining petitioner’s habeas petition also preclude review
      of the state-court decisions under the guise of a civil rights action.

Meyer v. Drell, 2001 WL 536881, at *2 (10th Cir. 2001) (unpublished); see also

Roman-Nose v. N.M. Dep’t of Human Servs., 967 F.2d 435, 437 (10th Cir. 1992).

The only federal court with jurisdiction to review a state court judgment for

potential violations of federal rights is the United States Supreme Court. See

D.C. Ct. of App. v. Feldman, 460 U.S. 462, 476, 482, 486 (1983); Rooker v.

Fidelity Trust Co., 263 U.S. 413, 415-16 (1923).

      Because Petitioner challenges a final decision of the Wyoming Supreme


                                         -2-
Court affirming the final decree of the adoption of his daughter, we agree with the

district court that it lacked jurisdiction to consider the case. The appropriate

method for seeking relief from the Wyoming Supreme Court’s decision is to file a

petition for writ of certiorari with the United States Supreme Court.

      AFFIRMED.

                                                     Entered for the Court


                                                     Monroe G. McKay
                                                     Circuit Judge




                                          -3-